DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Introduction
Claims 1-20 are pending and have been examined in this Office Action.  This is the First Office Action on the Merits.  
Examiner’s Note
Examiner has cited particular paragraphs / columns and line numbers or figures in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. Applicant is reminded that the Examiner is entitled to give the broadest reasonable interpretation to the language of the 
Claim Objections
Claim 4 is objected to because of the following informalities:  There appears to be a typo in line 2; “operation” should be “operational”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the operational settings" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "an agricultural implement" in line 5.  There is insufficient antecedent basis for this limitation in the claim.  It is indefinite if this is a new limitation or intended to refer back to a previous recitation. 
Claim 1 recites the limitation "aerial imagery" in line 9.  There is insufficient antecedent basis for this limitation in the claim.  It is indefinite if this is a new limitation or intended to refer back to a previous recitation. 
Claim 1 recites the limitation "the initial aerial imagery" in line 11.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the plurality of geographic coordinates" in lines 12-13.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1, in line 14, recites “updated aerial imagery”; however, there is no previous limitation directed to retrieving or generating updated aerial imagery.  Therefore, it is indefinite what this limitation is referring to, and where it came from or how it was generated.  
Claim(s) 2-8 is(are) rejected because they depend on claim 1 and fail to cure the deficiency(ies) above.  
Claim 9 recites the limitation "the operational settings" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claims 14-20 recite “the method of claim 1”; however, claim 1 is directed to a system, not a method.  Further, the limitations appear to further limit claim 9, which is a method.  Therefore, these claims are indefinite as to which claim they depend from and thus the full scope of the claims.   The Office is interpreting these claims as being dependent on claim 9.  
Claim(s) 10-20 is(are) rejected because they depend on claim 9 and fail to cure the deficiency(ies) above.  
Claim 10 recites the limitation "an agricultural operation" in line 3.  There is insufficient antecedent basis for this limitation in the claim.  It is indefinite if this is a new limitation or intended to refer back to a previous recitation. 
Claim 11 recites the limitation "the operational settings" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 12 recites “artificial intelligence post-processor” in lines 2-3.  It is indefinite if this is meant to imply a specific definition and what that definition is, or if this is merely any generic computer processor.  The specification provide no specific definition or description of an artificial intelligence post-processor.  The Office is interpreting this limitation as any computer processor.  
Claim 13 recites the limitation "the agricultural tool" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 14 recites the limitation "the geographic coordinates" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 17 recites “wherein initiating control of the agricultural implement comprises”; however, there is no initiating control of the agricultural implement in claim 9, which is the claim that claim 17 is assumed to depend from.  Therefore, it is indefinite what this claim is referring to and the full scope of the claim.  
Claim(s) 18-20 is(are) rejected because they depend on claim 17 and fail to cure the deficiency(ies) above.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 6-12, and 14-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication 2018/0092295 to Sugumaran et al.
As per claim 1, Sugumaran discloses a system for adjusting the operational settings of an agricultural implement (Sugumaran; At least the abstract), the system comprising:
at least one imaging system configured to generate aerial imagery of a geographic area (Sugumaran; At least paragraph(s) 37);
an agricultural implement configured to work the geographic area (Sugumaran; At least paragraph(s) 32); and
one or more computing devices in operative communication with the at least one imaging system and the agricultural implement (Sugumaran; At least paragraph(s) 32 and figure 3), the one or more computing devices configured to:
process aerial imagery of the geographic area and create an operations-based geographic coordinate map including a set of operational settings for the agricultural implement based at least in part on the initial aerial imagery, the operations-based geographic coordinate map correlating the set of operational settings to the plurality of geographic coordinates (Sugumaran; At least paragraph(s) 39 and 57): and
process updated aerial imagery of the geographic area and update the operations-based geographic coordinate map based on a comparison between the aerial imagery and the updated aerial imagery (Sugumaran; At least paragraph(s) 42, 45-48, and 49).
As per claim 2, Sugumaran discloses wherein the at least one imaging system comprises an unmanned aerial vehicle (Sugumaran; At least paragraph(s) 37).
As per claim 3, Sugumaran discloses wherein the agricultural implement includes at least one of a sprayer, fertilizer, tillage implement, plm1ter, or seeder (Sugumaran; At least paragraph(s) 32).
As per claim 4, Sugumaran discloses wherein the set of operational settings for the agricultural implement include an initial set of operation settings, the initial set of operational settings being matched to the operations-based geographic coordinate map based on historical data (Sugumaran; At least paragraph(s) 33 and 39).
As per claim 6, Sugumaran discloses wherein the system further comprises a controller associated with the agricultural implement or a work vehicle coupled to the agricultural implement (Sugumaran; At least paragraph(s) 32; although paragraph(s) 32 recites the controller 310 is used to both generate the map and control the implement, separate or other arrangements of controller/computing devices could be used as discussed in at least paragraph(s) 86 and 93 or as well-known in the art), and, wherein the controller is configured to: 
receive the generated operations-based geographic coordinate map from the one or more computing devices (Sugumaran; At least paragraph(s) 39); and
control an operation of the agricultural implement to work the geographic area based on the operations-based geographic coordinate map (Sugumaran; At least paragraph(s) 32 and 39).
As per claim 7, Sugumaran discloses wherein the controller is further configured to update the operational settings during operation based on data received from one or more sensors (Sugumaran; At least paragraph(s) 39).
As per claim 8, Sugumaran discloses wherein the data received from the one or more sensors includes water content, fertilizer content, soil levels, tillage alignment, crop concentration, or vehicle row alignment (Sugumaran; At least paragraph(s) 39, 40, and 58).
As per claim 9, Sugumaran discloses a method for adjusting the operational settings of an agricultural implement coupled to a work vehicle (Sugumaran; At least the abstract), the method comprising:
receiving, with one or more computing devices, initial aerial imagery associated with a geographic area (Sugumaran; At least paragraph(s) 39);
identifying, with the one or more computing devices, a plurality of geographic coordinates within the initial aerial imagery (Sugumaran; At least paragraph(s) 39);
generating, with the one or more computing devices, an operations-based geographic coordinate map including a set of operational set1ings for the agricultural implement based at least in part on the initial aerial imagery, the operations-based geographic coordinate map correlating the set of operational settings to the plurality of geographic coordinates (Sugumaran; At least paragraph(s) 39 and 57);
receiving, with the one or more computing devices, updated aerial imagery of the geographic area following at least partial completion of an agricultural operation in the geographic area (Sugumaran; At least paragraph(s) 46); and

As per claim 10, Sugumaran discloses further comprising: initiating control, with the one or more computing devices, of the agricultural implement so as to perform an agricultural operation within the geographic area based at least in part on the operations-based geographic coordinate map (Sugumaran; At least paragraph(s) 32 and 39).
As per claim 11, Sugumaran discloses further comprising: post-processing, with the one or more computing devices, the updated aerial imagery to determine if the set of operational settings associated with the operations based geographic coordinate map requires adjustments (Sugumaran; At least paragraph(s) 47);
wherein the set of operational settings for the agricultural implement includes an initial set of operational settings, the initial set of operational settings being matched to the operations-based geographic coordinate map based on historical data (Sugumaran; At least paragraph(s) 46 and 66; a map with initial operational settings can be used, such as one from a previous season); and,
wherein the adjustments include deviations from the initial set of operational settings based on the post-processing (Sugumaran; At least paragraph(s) 51; the a priori information is compared with the updated aerial imagery to determine adjustments).
As per claim 12, Sugumaran discloses wherein the post-processing comprises post-processing of the initial aerial imagery and the updated aerial imagery in an artificial intelligence post-processor configured to determine the adjustments based on the initial set of operational settings (Sugumaran; At least paragraph(s) 39, 42, 43, and 48-50; all images are processed).
As per claim 14, Sugumaran discloses wherein identifying the geographic coordinates comprises comparing the initial aerial imagery with a set of GPS waypoints within the geographic area (Sugumaran; At least paragraph(s) 37 and 42).
As per claim 15, Sugumaran discloses wherein generating the operations-based geographic coordinate map comprises processing the initial aerial imagery to determine an initial set of operational settings based on historical data (Sugumaran; At least paragraph(s) 33 and 39).
As per claim 16, Sugumaran discloses wherein at least one of the initial aerial imagery or the updated aerial imagery is received from one or more unmanned aerial vehicles equipped with an imaging system (Sugumaran; At least paragraph(s) 37).
As per claim 17, Sugumaran discloses wherein initiating control of the agricultural implement comprises: transmitting the generated operations-based geographic coordinate map to a controller associated with the work vehicle or the agricultural implement (Sugumaran; At least paragraph(s) 39; the implement is controlled based on the map.  Even if interpreted as the example recites the map generation and implement control being performed by the same controller, Sugumaran 
As per claim 18, Sugumaran discloses wherein the controller is configured to update the operational settings during operation based on data received from one or more sensors (Sugumaran; At least paragraph(s) 39).
As per claim 19, Sugumaran discloses wherein the data received from the one or more sensors includes water content fertilizer content soil levels, tillage alignment, crop concentration, or vehicle row alignment (Sugumaran; At least paragraph(s) 39, 40, and 58).
As per claim 20, Sugumaran discloses further comprising: determining, with the one or more computing devices, that the set of operational settings require further adjustment (Sugumaran; At least paragraph(s) 58 and 66);
generating, with the one or more computing devices, a new set of operational settings based on the determination (Sugumaran; At least paragraph(s) 67 and 68); and
transmitting the new set of operational settings to the controller (Sugumaran; At least paragraph(s) 72 and 73).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sugumaran in view of U.S. Patent Application Publication 2019/0129435 to Madsen et al.
As per claim 5, Sugumaran discloses creating operations-based geographic coordinate maps and using various computing techniques, such as fuzzy logic and neural networks (Sugumaran; At least paragraph(s) 49, 50, and 59), but does not explicitly disclose using machine learning, i.e., wherein the one or more computing devices are configured to implement a machine learning algorithm or a deep-learning artificial intelligence algorithm to create the operations-based geographic coordinate map.
However, the above features are taught by Madsen (Madsen; At least paragraph(s) 55-57).  At the time of filing, it would have been obvious to one of ordinary skill in the art to have incorporated the teachings of Madsen into the invention of Sugumaran with the motivation of simple substitution of one known element for another to obtain predictable results. Using one computing technique to combine and compare data for another would be within the skill of one in the art.  Machine learning is a well-known computing technique that would be obvious to one in the art to try as it may provide better optimization and performance, as discussed in paragraph(s) 57 of Madsen.  
As per claim 13, Sugumaran discloses processing the imagery to determine operational setting of an agricultural implement (Sugumaran; At least paragraph(s) 39, 42, 43, and 48-50), but does not explicitly disclose using machine learning, i.e., wherein the post-processing comprises post-processing of the initial aerial 
However, the above features are taught by Madsen (Madsen; At least paragraph(s) 55-57).  At the time of filing, it would have been obvious to one of ordinary skill in the art to have incorporated the teachings of Madsen into the invention of Sugumaran with the motivation of simple substitution of one known element for another to obtain predictable results. Using one computing technique to combine and compare data for another would be within the skill of one in the art.  Machine learning is a well-known computing technique that would be obvious to one in the art to try as it may provide better optimization and performance, as discussed in paragraph(s) 57 of Madsen.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.  The prior art shows the state of the art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID P MERLINO whose telephone number is (571)272-8362.  The examiner can normally be reached on M-Th 5:30am-2:30pm F 5:30-11:30 am EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/David P. Merlino/Primary Examiner, Art Unit 3669